DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/491,908 filed on 9/6/2019. Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020 has been considered.

Specification
The abstract of the disclosure is objected to for the following informalities:
The abstract contains implied phrases. The phrase “a pawl clutch is disclosed” is implied by the title. 
The abstract contains legal phraseology of “comprise”
Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites, “the pawl clutch of claim 12”. No pawl clutch is recited in claim 12. It is unclear what is being referred to. Please amend the claim to recite “The MMCM of claim 12”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruth et al. (U.S. 5,918,715).
Regarding claims 1 and 4, Ruth discloses (figs. 1-9c) A pawl clutch 34, comprising: a first member 36’ having at least one notch 60; a second member 38’, the first member and the second member being configured 5to rotate relative to each other at a speed differential when the 

Regarding claim 6, Ruth discloses (figs. 9c) the chamfered edge or the concave edge is located at a corner of the notch (right corner).

Regarding claim 7, Ruth discloses (figs. 9c) the notch includes a first side (right side) having a first corner (right corner) and a second side (left side) having a second corner (left corner), wherein the first side of the notch engages 5the pawl (as shown in 9c), and wherein the chamfered edge or the concave edge is located at the first corner of the notch (as shown).

Regarding claims 10 and 14, Ruth discloses (figs. 1-9c) A multi-mode clutch module (MMCM) 34, comprising: a first race 36’ including a plurality of notches 60 each having a first corner (right corner); a second race38’, the first race and the second race being configured to rotate relative to each other at a speed differential when the MMCM is disengaged (disengaged state); 15a plurality of pawls 90 moveably retained to the second race, the pawls being configured to engage the MMCM by engaging the notches of the first race (engaged state as shown); and an actuator (spring under pawl) configured to actuate engagement of the MMCM by positioning the pawls for engagement with the notches, the first race and the second race being configured to rotate together when the MMCM is engaged (in at least one direction), the first corners of the 20notches each having one of a chamfered edge and a concave edge (9c, concave edge shown).


Claims 1-3, 6-7, 10-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawley (U.S. 2013/0062151).
Regarding claims 1-2, Pawley discloses (figs. 1-7) A pawl clutch (abstract and as shown), comprising: a first member 14 having at least one notch 28; a second member 10, the first member and the second member being configured 5to rotate relative to each other at a speed differential when the pawl clutch is disengaged (disengaged state); and at least one pawl 34 moveably retained to the second member and being configured to engage the pawl clutch by engaging the notch of the first member (engaged state), the first member and the second member being configured to rotate together when the 10pawl clutch is engaged (in at least one direction), the notch of the first member having one of a chamfered edge and a concave edge (chamfered edge 60/62). 

Regarding claim 3, Pawley discloses the chamfered edge is configured to reject the 15pawl from engagement with the notch when the speed differential between the first member and the second member is above a threshold, and wherein the chamfered edge is further configured to permit the pawl to engage the notch when the speed differential is below the threshold (pgh. 0050-0051: “the ramped surfaces 60 of the plate or member 14 prevents a given strut 34 from "tipping into" a given recess 28 as the plate or member 12 rotates in the first direction 24 relative to the driven member 14 above a predetermined RPM”).

Regarding claim 6, Pawley discloses (figs. 1-7) the chamfered edge or the concave edge is located at a corner of the notch (right corner).

Regarding claim 7, Pawley discloses (figs. 1-7) the notch includes a first side (right side) having a first corner (right corner) and a second side (left side) having a second corner (left corner), wherein the first side of the notch engages 5the pawl, and wherein the chamfered edge or the concave edge is located at the first corner of the notch. 
Regarding claims 10 and 11, Pawley discloses (figs. 1-7) A multi-mode clutch module (MMCM) (as shown and abstract), comprising: a first race 14 including a plurality of notches 28 each having a first corner (right corner); a second race 10, the first race and the second race being configured to rotate relative to each other at a speed differential when the MMCM is disengaged (disengaged state); 15a plurality of pawls 34 moveably retained to the second race, the pawls being configured to engage the MMCM by engaging the notches of the first race (engaged state); and an actuator 20 configured to actuate engagement of the MMCM by positioning the pawls for engagement with the notches, the first race and the second race being configured to rotate together when the MMCM is engaged (in at least one direction), the first corners of the 20notches each having one of a chamfered edge and a concave edge (chamfered edge 60/62).

Regarding claim 12, Pawley discloses the chamfered edges of the notches are configured to reject the pawls from engagement with the notches when the speed differential between the 25first race and the second race is above a threshold, and wherein the chamfered edges of the 17WO 2018/165383PCT/US2018/021479 notches are further configured to permit engagement of the pawls with the notches when the speed differential is below the threshold (pgh. 0050-0051: “the ramped surfaces 60 of the plate or member 14 prevents a given strut 34 from "tipping into" a given recess 28 as the plate or member 12 rotates in the first direction 24 relative to the driven member 14 above a predetermined RPM”).

Regarding claims 18-19, Pawley discloses A method for controlling an engagement of a pawl clutch, the pawl clutch including a first member 14 having at least one notch 28, a second member 10, and a pawl 34 moveably retained to the second member, the first member and the second member being configured to rotate 20relative to each other at a speed differential when the pawl clutch is disengaged (disengaged state), the method comprising: actuating the pawl clutch from disengaged to engaged by positioning the pawl for engagement with the notch of the first member (engaged state); 18WO 2018/165383PCT/US2018/021479 rejecting the pawl from engagement with the notch using one of a 

Regarding claim 20, Pawley discloses the chamfered edge is configured to prevent the pawl from deflecting past a lower end point (corner between 45 and 60/62, “lowest” part of chamfered edge 60/62 in that it is deepest into the notch) of the chamfered edge when the speed 10differential is above the threshold (chamfered edge 60/62 carries out this function when the RPM difference exceeds the threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pawley (U.S. 2013/0062151) in view of Ruth et al. (U.S. 5,597,057).
Regarding claims 8, 13 and 17, Pawley discloses the notch 28 includes a first side (right) having a first corner (right) and a second side (left) having a second corner (left), and wherein the notch includes one of the chamfered edge and the concave edge (chamfered edge 60/62) at the first corner.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawley (U.S. 2013/0062151) in view of Pawley et al. (U.S. 2006/0278487), or alternatively, unpatentable over Pawley (U.S. 2006/0278487) in view of Pawley et al. (U.S. 2013/0062151),  (hereinafter Pawley ‘151 and ‘487, respectively).
Regarding claim 9, Pawley ‘151 does not appear to disclose a radial pawl clutch, but rather an axial pawl clutch.  Both radial and axial pawl clutches are well known.  For example, Pawley ‘487 discloses a radial pawl clutch with first member 14 including notches 28, second member 10 including pawls 36, and an actuator 20.  In order to arrive at the claimed invention, the pawl clutch of Pawley ‘151 would be constructed as a radial pawl clutch instead.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the pawl clutch as a radial pawl clutch as an obvious matter of design choice.  By utilizing a radially engaging pawl clutch, the packaging of the clutch has been modified which may be more suitable for different circumstances, while not changing the general operation of the device.  In addition, centrifugal force can be utilized to aid in forcing the pawls into engagement, allowing for either a smaller pawl spring to be utilized or a faster engagement.

. 

Allowable Subject Matter
Claims 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Mori ‘663 discloses a one way clutch with a notch with concave edge.  Shioiri ‘942, and ‘502 and Kurosaki ‘199 disclose a selectable one way clutch with a single chamfered notch edge.  Kimes ‘425 discloses a double overrunning clutch with beveled notches.  Other PTO-892 documents are equivalents of these documents or other relied upon documents.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID R MORRIS/Primary Examiner, Art Unit 3659